Per Curiam. This claim was filed pursuant to Ch. 48, Sec. 28 et. seq., Ill. Rev. Stat., 1971., "Law Enforcement Officers and Firemen Compensation Act”. The Court is in receipt of the Application for Benefits and Statement of Supervising Officer, as well as an investigative report by the Illinois Attorney General’s office. Based upon these documents, the Court finds as follows: That the Claimant, Rose L. Ahlgrim is the wife of the decedent and is the named beneficiary under the Application for Benefits. That the decedent, Warren Ahlgrim, was a volunteer fireman with the Village of Palatine Fire Department, engaged in the scope of his duty on February 23, 1973, within the meaning of Section 282 of the aforecited act. On said date Fireman Ahlgrim was in the performance of his duties as a firefighter when he was summoned to a fire at the Ben Franklin Store, owned by John Wilson, (Court of Claims No. 00040) also a volunteer fireman with the Palatine Fire Department. A small fire had started in the basement and Firefighters Ahlgrim, Wilson and Richard H. Freeman (Court of Claims No. 00041) proceeded to the basement equipped with a hose and wearing facial air packs. The fire mushroomed. Smoke became intense, and efforts to reach the firefighters in the basement were unsuccessful. After the smoke subsided Firefighter Ahlgrim was found unconcious. During the 20 to 25 minutes of fire fighting activity, the facial air packs were depleted and Firefighter Ahlgrim had removed his face pack in an attempt to breathe. Firefighter Ahlgrim died on February 23, 1973. The toxicologist’s report showed that the "hemoglobin was saturated with 71% carbon monoxide”, and the coroner’s physician, P. R. Culala, indicated the cause of death as "smoke inhalation”. The Court further finds that the Attorney General’s office in its investigation has determined that this claim is within the scope of the above cited statutes: "Section 282[e] 'killed in the line of duty’ means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer or fireman if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause. . . .” It Is Hereby Ordered that the sum of $10,000.00 (Ten Thousand Dollars) be, and the same hereby is, granted to Rose L. Ahlgrim, as wife and next of kin of the decedent, Warren Ahlgrim.